Name: 2007/875/EC: Commission Decision of 18 December 2007 amending Decision No 2119/98/EC of the European Parliament and of the Council and Decision 2000/96/EC as regards communicable diseases listed in those decisions (notified under document number C(2007) 6355) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: health;  information and information processing
 Date Published: 2007-12-28

 28.12.2007 EN Official Journal of the European Union L 344/48 COMMISSION DECISION of 18 December 2007 amending Decision No 2119/98/EC of the European Parliament and of the Council and Decision 2000/96/EC as regards communicable diseases listed in those decisions (notified under document number C(2007) 6355) (Text with EEA relevance) (2007/875/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community (1), and in particular Article 3(a). Whereas: (1) Decision No 2119/98/EC provides for the establishment of a network at Community level to promote cooperation and coordination regarding the prevention and control of certain categories of communicable diseases referred to in that Decision. (2) Commission Decision 2000/96/EC of 22 December 1999 on the communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (2), lists certain communicable diseases to be covered by epidemiological surveillance in the Community network set up under Decision No 2119/98/EC. (3) New communicable diseases have recently emerged and new micro organisms capable of endangering public health have been identified. Severe Acute Respiratory Syndrome (SARS) appeared in 2003 and since then is considered a potential high threat for public health. High pathogenic and low pathogenic avian influenza viruses pose a serious risk to individuals and the evolution towards a potential pandemic influenza. West Nile virus infection in humans has been recently reported by an increasing number of Member States in the EU and countries outside Europe constituting a serious risk for public health. Humans are mainly infected through mosquito bites, although infection through blood transfusion and organ transplantation has been documented, as well as trans-placental transmission. (4) The Annexes to Decisions No 2119/98/EC and No 2000/96/EC should therefore be amended in order to cover Severe Acute Respiratory Syndrome (SARS), avian influenza in humans and West Nile virus infection. (5) The new International Health Regulations (2005) entered into force on 16 June 2007 and are no longer restricted to specific diseases but cover all public health emergencies of international concern identified as such according to the instrument provided in Annex 2 of the Regulations. It is therefore appropriate to amend the Annex of Decision 2119/98/EC. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 7 of Decision No 2119/98/EC, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision No 2119/98/EC is amended in accordance with Annex I to this Decision. Article 2 Annex I to Decision 2000/96/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 3.10.1998, p. 1. Decision as last amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 28, 3.2.2000, p. 50. Decision as amended by Decision 2003/542/EC (OJ L 185, 24.7.2003, p. 55). ANNEX I The Annex to Decision No 2119/98/EC is amended as follows: 1. The eighth indent is replaced with the following:  Communicable diseases which may lead to potential emergencies of international concern identified according to Annex 2 of the International Health Regulations. 2. The last indent is replaced by the following:  Vector borne diseases  Zoonotic diseases  Other communicable diseases of public health importance including diseases caused by deliberate release. ANNEX II Annex I to Decision 2000/96/EC is amended as follows: 1. in point 2.5.2 the following terms are added: Severe Acute Respiratory Syndrome (SARS); 2. in point 2.5.3 the following terms are added: Avian influenza in humans; West Nile virus infection